
	

113 HCON 38 IH: Recognizing and celebrating the 100th anniversary of the Virgin Islands becoming a part of the United States.
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 38
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mrs. Christensen
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Recognizing and celebrating the 100th
		  anniversary of the Virgin Islands becoming a part of the United
		  States.
	
	
		Whereas on March 31, 2017, the United States Virgin
			 Islands will celebrate 100 years of being a part of the United States family,
			 having been purchased from Denmark for $25,000,000 for strategic reasons, one
			 of which was the defense of the Panama Canal;
		Whereas the United States Virgin Islands will use this
			 anniversary to commemorate its history, culture, and diversity;
		Whereas one of the earliest historical accounts of the
			 Virgin Islands begins with its aboriginal inhabitants on St. Croix who engaged
			 Christopher Columbus on his second voyage to the New World in 1493;
		Whereas the 3 largest Virgin Islands, particularly St.
			 Croix, were ruled by 7 flags over the 500-year history;
		Whereas Denmark began acquiring the islands that were to
			 become known as the Danish West Indies with the founding of its first permanent
			 colony on the island of St. Thomas in 1665, to be followed by the island of St.
			 John in 1717, and the island of St. Croix in 1733;
		Whereas in a 250-year span of history, Denmark colonized
			 the 3 islands as a part of the sugar trade which included participation in the
			 Transatlantic Slave Trade and a plantation-based system which continued until
			 the 1848 slave rebellion and emancipation;
		Whereas the decline of the sugar industry in the Virgin
			 Islands led to Denmark seeking a buyer for the Danish West Indies;
		Whereas the United States seeking a strategic base to
			 protect its assets in the Caribbean, to include the newly built Panama Canal,
			 purchased the Danish West Indies for $25,000,000 in gold, through the Treaty of
			 Cession of 1917, which confirmed that the civil rights and political status of
			 the inhabitants of the islands would be determined by the United States
			 Congress;
		Whereas the transfer of the Danish West Indies to the
			 United States took place on March 31, 1917, with ceremonies on St. Thomas and
			 St. Croix and this ceremony is commemorated yearly in the now United States
			 Virgin Islands as Transfer Day;
		Whereas the people of the United States Virgin Islands are
			 descendants of the European colonizers, the enslaved Africans, the aboriginal
			 inhabitants, and people from all over the world, most notably, Puerto Rico, the
			 wider Caribbean, South America, and the United States;
		Whereas the Virgin Islands history with the United States
			 began as early as the American Revolution when St. Croix-bred Alexander
			 Hamilton rose to become one of the leaders of the revolution and the first
			 Secretary of the Treasury of the United States;
		Whereas St. Croix plantation owner Abraham Markoe was a
			 financier of the American Revolution, and designed the Philadelphia Light Horse
			 Calvary’s flag, which may have served as the pattern for the 13 stripes in the
			 present American flag;
		Whereas the Danish Fort in Frederiksted was the first
			 military institution to salute the new United States colors, recognizing the
			 independence of the 13 former British colonies;
		Whereas since the Transfer in 1917, the people of the
			 United States Virgin Islands, have made significant contributions to the United
			 States, including—
			(1)Alonzo G. Moron,
			 President of Hampton University from 1949 to 1959;
			(2)Alton A. Adams,
			 musician and first Black bandmaster of the United States Navy;
			(3)Arthur A.
			 Schomburg, bibliophile, historian, curator, and activist who researched and
			 raised awareness of the great contributions that African-Latin Americans and
			 African-Americans have made to society, was known as the Father of Black
			 History, and his collection of literature and art is now part of the
			 Schomburg Center for Research in Black Culture at the New York Public Library
			 in Harlem;
			(4)Ashley L. Totten,
			 organizer and officer of the Brotherhood of Sleeping Car Porters and the leader
			 of the American Virgin Islands Civic and Industrial Association of New
			 York;
			(5)Camille Pissaro,
			 artist, french impressionist painter, born on St. Thomas of Jewish linage where
			 a royal ordinance made public in Denmark in 1814, protected and liberated
			 Jews;
			(6)Casper Holstein,
			 humanitarian and philanthropist, dedicated his efforts to advocating for
			 improving the standard of living for Virgin Islanders and a greater degree of
			 self-government to the islands;
			(7)Claude A.
			 Bennie Benjamin, musician, composer, and entertainer who composed
			 musical themes for several Walt Disney movies;
			(8)Edward Wilmot
			 Blyden, intellectual, educator, linguist, clergyman, author, statesman, college
			 president and father of Pan-Africanism;
			(9)Honorable Melvin
			 H. Evans, first elected Governor of the United States Virgin Islands and
			 Ambassador to Trinidad & Tobago;
			(10)Honorable Ron de
			 Lugo, first Delegate to Congress of the United States Virgin Islands, served 40
			 years in public service, locally and nationally, fought to increase the rights
			 and privileges for territorial delegates, while working for the full political
			 status of the Virgin Islands, and served as the chairman of the subcommittee on
			 Insular and International Affairs;
			(11)Honorable Terence
			 A. Todman, career Ambassador served the United States across the globe for
			 almost 50 years and has received the Presidential Distinguished Service Award,
			 the National Public Service Award, the Department of State's Superior Service
			 Honor Award, Director General’s Cup, and the Secretary of State's Distinguished
			 Service Award, in addition being decorated by the Governments of Argentina,
			 Denmark, Spain, Chad, and the United States Virgin Islands;
			(12)Hubert H.
			 Harrison, writer, teacher orator, editor, labor leader, and Renaissance
			 Man;
			(13)J. Raymond Jones,
			 politician, power broker, and Tammany Hall Chief;
			(14)Morris Simmonds, studied in Germany at the
			 universities at Turbingen, Leipzig, Munster, and Kiel, received his medical
			 degree, specialized in pathology, and after his death, had a disease of the
			 pituitary gland, Simmonds Disease, named after him;
			(15)Nella Larsen, one
			 of the most influential novelists of the Harlem Renaissance;
			(16)Sosthenese Behn,
			 soldier, industrialist, business innovator, and founder of the International
			 Telephone and Telegraph Company; and
			(17)William
			 Leidesdorff, free Black from St. Croix, sea captain, merchant, trader, land
			 owner, civic leader, early California pioneer, and regarded as the first Black
			 millionaire in the United States;
			Whereas Virgin Islanders such as Calvin Pickering, Elrod
			 Hendricks, Emile Griffith, Horace Clarke, Joe Christopher, Julian Jackson,
			 Kelsey Grammer, Kevin Krigger, Midre Cummings, Raja Bell, Saba Johnson, Tim
			 Duncan, United States Diplomat Ullmont L. James, Sr., Victor Lebron, and others
			 have made substantial contributions to government, sports, and the arts in the
			 United States;
		Whereas the mission for self-determination and
			 constitutional reform continues today;
		Whereas between 1924 and 1927, several proposed bills for
			 constitutional reform were discussed by congressional committees on insular
			 affairs, though immediate action didn’t manifest until the creation of the
			 first Organic Act of 1936 and then subsequently with the Revised Organic Act of
			 1954;
		Whereas the Organic Act of 1936 passed as a result of
			 efforts by David Hamilton Jackson and Rothschild Francis, along with others
			 including Casper Holstein and Ashley Totten, allowing for increased
			 self-government, both this and the Revised Organic Act of 1954 intended to
			 promote the growing political consciousness of Virgin Islanders and to achieve
			 greater economy and efficiency of government, providing the legal base for the
			 political and administrative re-organization of the Virgin Islands;
		Whereas this was furthered strengthened report of the 1964
			 to 1965 Constitutional Convention Report which recommended an elective governor
			 and lieutenant governor, the continuation of existing representation, a
			 Resident Commissioner or delegate to the United States House of
			 Representatives, and the right of Virgin Islanders to vote in national
			 elections for the President and Vice President of the United States;
		Whereas while efforts in governance continued to evolve
			 over the course of history, it is also important to document social and
			 economic reforms as well;
		Whereas after the transfer, the Virgin Islands were
			 administered by the United States Navy and with it came an improved system of
			 social services and higher paying jobs associated with military buildup, and
			 later the civil administration sought to develop the economy through the
			 establishment of homesteading to promote agricultural production;
		Whereas after the end of prohibition, rum production
			 flourished and continues today, though agricultural efforts witnessed a
			 decline;
		Whereas in its place, tourism emerged as a major economic
			 driver, experiencing substantial growth in the 1950s and 1960s along with
			 investment in watch assembly operations, oil refining, and bauxite
			 processing;
		Whereas the material and cultural heritage, in the music
			 of Quelbe, the dance of Quadrille, and in the preserved architecture which was
			 engendered during Danish rule has manifested under United States rule and has
			 added a dynamic addition to the Nation’s story;
		Whereas the people of the Virgin Islands have a shared
			 historical, cultural, and genetic inheritance linking them to Africa, Puerto
			 Rico, the wider Caribbean, Denmark, and the United States;
		Whereas significant hardships were endured by the enslaved
			 Africans during the period of European colonial rule, which precipitated the
			 1733 revolution on St. John, the successful 1848 Emancipation Insurrection,
			 signed by Danish Governor Peter von Scholten, the 1878 Fireburn on St. Croix,
			 and the 1892 Coal Workers’ Strike on St. Thomas;
		Whereas by the spirit of resistance, insurrection, and
			 militancy, enslaved African heroes like General Buddhoe, Anna Hegaard, Queens
			 Mary, Agnes, Matilda, Bottom Belly, Coziah, and other leaders,
			 were able to liberate themselves and emancipate the African people;
		Whereas Denmark and the United States are two countries
			 united by shared values and a strong commitment to freedom, democracy, human
			 rights, racial justice, economic self-sufficiency, prosperity, free market
			 opportunities, and should continue to provide for more economic and cultural
			 exchanges, trade and investment, and people-to-people contacts;
		Whereas these ties continue to be celebrated by a number
			 of organizations such as Crucian Heritage and Nature Tourism (C.H.A.N.T), the
			 Danish West Indian Society, Friends of Denmark, Society of Virgin Islands
			 Historians, and the Virgin Islands Social History Associates, among
			 others;
		Whereas the Governments of Denmark and the United States
			 Virgin Islands have had discussions regarding establishing a memorandum of
			 understanding in reference to the sharing and preservation of archival records,
			 historic, and prehistoric artifacts;
		Whereas there has been ongoing collaboration between
			 schools in the United States Virgin Islands and Denmark allowing teachers and
			 students to share, learn, and strengthen intercultural understandings of a
			 shared history through the creation of new and innovative teaching materials
			 and a common goal to prepare students for global citizenship;
		Whereas by sustainable tourism and student exchanges,
			 Danes and Virgin Islanders can become more aware of each other’s history and
			 cultures;
		Whereas this multicultural, ethnic, national, and racial
			 heritage is an important thread that makes the fabric of all involved, it is
			 particularly important to the future sustainable economic development of the
			 United States Virgin Islands;
		Whereas the telling of this portion of the United States
			 story, could be further explored and enhanced by a future National Heritage
			 Area designation;
		Whereas the talent, energy, and creativity of Virgin
			 Islanders have nurtured a vibrant society and nation, embracing
			 entrepreneurship, technological advancement, and innovation, and rooted deeply
			 in the respect for education, culture, and international cooperation;
		Whereas more collaboration should occur that must
			 transcend the classroom to educate all Virgin Islanders, all United States
			 citizens, and all Danes, well beyond the centennial commemoration in 2017 as
			 education is critical to improving relations, understanding, and the healing
			 process;
		Whereas Virgin Islanders and Danish Americans have
			 contributed greatly to the history and development of the United States, and
			 the 100th anniversary of this shared legacy should be properly
			 recognized;
		Whereas Virgin Islanders have served the United States in
			 every war and conflict since the Revolutionary War and have contributed to
			 every facet of life in the United States; and
		Whereas 2017 marks the 100th anniversary of the Virgin
			 Islands becoming a part of the United States: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes and celebrates the 100th
			 anniversary of the Virgin Islands becoming a part of the United States;
			(2)appreciates the
			 years of strong United States-Danish diplomatic relations;
			(3)encourages the
			 Department of the Interior to lead the Federal effort to commemorate this
			 centennial; and
			(4)encourages the
			 Archivist of the United States to cooperate with the Governments of Denmark and
			 the United States Virgin Islands in digitizing the historic records of the
			 Virgin Islands in Federal archives and making them directly accessible to the
			 people of the Virgin Islands in secure research facilities located on all three
			 major Virgin Islands.
			
